DETAILED ACTION
	Receipt of Applicant’s Amendment, filed May 2, 2022 is acknowledged.  
Claims 1-20 were amended.
Claims 1-10 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-10, and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minium [2005/0235011] in view of Bauer [EP0588488], Matsuki [2006/0174054], and Ghannam [2002/0188584].

With regard to claim 1, Minium teaches A method for consolidating data from a plurality of source …accounts (Minium, ¶37 “software component(s) 120 are commonly classified for use between and amongst a plurality of federated components”) having differing …account names (Minium, ¶39 “they wish to allow users to change the names of various work items”), comprising: 
	receiving a plurality of …files as receipt of one or more files (Minium, ¶36 “Software components (s) 120 can be any type of classifiable software artifact or persisted data work keeping tabs on (e.g., file, object, image…).  Upon receipt of one or more software components(s) 120, the classification component generates and/or places software components(s) 120 into one or more structural component(s)130”) from a plurality of disparate locations (Minium, ¶37 “amongst a plurality of federated components”; ¶39 “maintain any hierarchical data that is common across a plurality of services and tools”; ¶98 “distributed computing environments”) over a network (Minium, ¶105 “a networked environment using logical connections to one or more remote computers”), at least a portion of the plurality of …files characterized by one or more differing naming … (Minium, ¶36 “Such classification can be based on a file name”), a first …file of the plurality of …files as a first component of the received components (Minium, ¶36 “Software components (s) 120 can be any type of classifiable software artifact or persisted data work keeping tabs on (e.g., file, object, image…).  Upon receipt of one or more software components(s) 120, the classification component generates and/or places software components(s) 120 into one or more structural component(s)130”) comprising a first …account as a software artifact (Minium, ¶36 “Software component(s) 120 can be any type of classifiable software artifact or persistent data work keeping tabs on (e.g., file, object, image…)”) having a first …account name (Minium, ¶36 “Such classification can be based on a file name”); 
	analyzing, by a processor (Minium, ¶99 “the processing unit 1814”), the first …account name (Minium, ¶36 “Such classification can be based on a file name”), …, the analysis resulting in determination of one or more second …account names as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”) for which the first …account name may be mapped as the identification of the common structural component (Minium, ¶37 “software component(s) 120 are commonly classified”), …, the first …account name differing from the one or more second …account names (Minium, ¶39 “they wish to allow users to change the names of various work items”); 
	…the first …account name (Minium, ¶36 “Such classification can be based on a file name”) …; 
… the one or more second …account names as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”) determined by the analysis (Minium, ¶36 “Such classification can be based on a file name”) … 
…a mapping as the classifying (Minium, ¶37 “software component(s) 120 are commonly classified”) of the first …account name as the name of the file being classified (Minium, ¶36 “Such classification can be based on a file name”) to the one or more second …account names as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”)
	storing the mapping (Minium, ¶6 “mechanisms for storing and retrieving classifying structures”) of the first …account name (Minium, ¶36 “Such classification can be based on a file name”) to the one of the one or more second …account names as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”), the storage of the mapping facilitating future consolidation of data (Minium, ¶37 “software component(s) 120 are commonly classified for use between and amongst a plurality of federated components”) ….
	Minium does not explicitly teach the plurality of files characterized by one or more differing naming conventions … the first …account name having a non-standardized naming convention … storage of the mapping facilitating future consolidation of data having the one or more differing naming conventions.
Bauer teaches the plurality of …files characterized by one or more differing naming conventions (Bauer, Column 13, lines 24-25 “Obviously if the computed file names were already stored as altnamel 831, 833, and 835 in entries 801, 803, and 805, respectively, of directory 800, the server could merely output this list of file names directly to the client”) the first …account name having a non-standardized naming convention (Bauer, Column 13, lines 15-21 “the server could generate a computed alternative name equivalent of the UNIX file names 811, 813, and 815.  For example, using the previously-specified algorithm “eliminate spaces, then take first 11 characters in DOS 8.3 form” would produce the DOS file names ‘resume’, ‘meetinga.gen’ and ‘childhoo.dad’”; Figure 8 see “Altnames” 821, 823, 825; ¶Column 13, lines 10-11 “the DOS alternative names shown in entries 821, 823, and 825 which are associated with the UNIX file names 811, 813, and 815”) … the one or more second …account names having a standardized naming convention (Bauer, Column 13 lines 1-3 “UNIX files which are named ‘resume’, ‘meeting agenda’ and ‘childhood adventures’”; Figure 8, 811 “Standard Filename = Resume”, 813 “Standard Filename – Meeting agenda”), 815 “Standard Filename – Childhood adventures”) … storage of the mapping facilitating future consolidation of data having the one or more differing naming conventions (Bauer, Column 13, lines 24-25 “Obviously if the computed file names were already stored as altnamel 831, 833, and 835 in entries 801, 803, and 805, respectively, of directory 800, the server could merely output this list of file names directly to the client”).
It would have been obvious to one of ordinary skill in the relevant subject matter, at the time the invention was made to have made use of the file name conversion techniques taught by Bauer to provide a common naming structure to files classified into a common classification.  This would provide the integrated experience over the federated suit of tools (Minium, ¶7) by providing client uses with a single valid file name per file (Bauer, Column 2, lines 14) while meeting the file name constraints applied by different operating systems (Bauer, Column 1, lines 14-34).
	Minium does not explicitly teach causing of display of the first …account name in a first area of a graphical user interface; causing of display of the one or more second …account names determined by the analysis in a second area of the graphical user interface, the second area being different from the first area; and receiving a selection from a user via the graphical user interface, the selection indicating a mapping… 
Matsuki teaches causing of display (Matsuki, ¶36 “displays a GUI used to specify a file to be renamed… the file management apparatus according to this embodiment has a preview function of displaying a list of original filenames and new filenames”) of the first …account name as the original filename (Matsuki, Figure 3, 305 see ORG_00#.jpg; ¶44 “the CPU 101 adds the filename of the selected file to an original filename list display window 305”) in a first area as the original filename display window 305 (Id) of a graphical user interface as the GUI (Figure 3, ¶36); 
causing of display (Matsuki, ¶36 “displays a GUI used to specify a file to be renamed… the file management apparatus according to this embodiment has a preview function of displaying a list of original filenames and new filenames”) of the one or more second …account names as the new filename (Id) determined by the analysis (Matsuki, ¶45 “the CPU generates a new filename on the basis of rules set by a filename setting menu”) in a second area as the New filename display window 306 (Matsuki, Figure 3, 306; ¶45 “displays the new filename on a new filename list display window 306”) of the graphical user interface as the GUI (Figure 3, ¶36), the second area being different from the first area as area 305 and 306 are distinct areas in the GUI (Matsuki, Figure 3, see 305 and 306); and 
	receiving a selection from a user via the graphical user interface (Matsuki, ¶70 “Upon depression of an execution button 307 on the rename setting window, the file management apparatus executes renaming processing”), the selection indicating a mapping as executing the processing (Id)…
It would have been obvious to one of ordinary skill in the relevant subject matter, at the time the invention was made to have implemented the name mapping techniques (i.e. the standard file name association to the alternative names for a specific file as taught by Bauer) within the proposed combination using the preview functions taught by Matsuki as it provides an easy way for users to confirm the change results of filenames (Matsuki, ¶2).  Note that within the proposed combination the “rules used to set the file name” are envisioned to include the classification techniques taught by Minium modified as discussed above using the format conversion techniques taught by Bauer.  The proposed device employs the GUI taught by Matsuki to present, and allow the user to confirm, the automatically generated common name assignment.
Minimum does not explicitly teach a plurality of source financial accounts ... financial account names... a plurality of financial files... a first financial file... first financial account... a first financial account name... one or more second financial account names.  To be clear, the proposed combination teaches a plurality of source accounts ... account names... a plurality of files... a first file... first account... a first account name... one or more second account names as mapped above.  The proposed combination does not explicitly state that this data is in relation to financial data, or that the systems disclosed are to be used with financial data.
	Based on careful review of Applicants Specification, the claimed plurality of source financial accounts, financial account names, plurality of financial files, first financial file, first financial account, first financial account name, one or more second financial account names (i.e. the use of financial data) appear to be mere arrangements of data that are stored so as to be read or outputted by the device without creating any functional interrelationship.  The functional relationship between the data elements and the device remains the same regardless of if the data element is financial or not.  The recitation of the data being “financial” data has been fully considered, and has been understood to be non-functional descriptive material.  The nature of data does not transform the claimed system, method, or apparatus above what any other type of data would produce.  See MPEP 2106.01.  While the patentable scope of the above limitations has been understood to cover any plurality of source accounts, account names, plurality of files, first file, first account, first account name, and one or more second account names, prior art has nevertheless been applied for the purposes of compact prosecution. 
Ghannam teaches a plurality of source (Ghannam, ¶14 “Network data is aggregated from multiple sources into the data warehouse”) financial (Ghannam, ¶9 "data warehouses are used for storing business-related data such as financial or production information"; ¶10 "Data marts typically contain highly-focused data specific to a department or individual line of business, such as sales, marketing, or finance") accounts (Ghannam, ¶35 “accounting”’ ¶51 “Data user 402 may be, for example, an application 202 such as a capacity planning, bulling, accounting application, or the like”) ... financial account names (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330 “Name field 1205”)... a plurality of financial (Ghannam, ¶9, ¶10) files (Ghannam, ¶44 “common file structures”)... the plurality of financial files (Ghannam, ¶9, ¶10, ¶44)... a first financial file as a specific first of the data (Ghannam, ¶14, ¶9, ¶10, ¶44) of the plurality of financial files (Ghannam, ¶14, ¶9, ¶10, ¶44) comprising a first financial account (Ghannam, ¶9, ¶10, ¶35, ¶51) having a fist financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... the first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330), the first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... one or more second financial account names as the names of the other data (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330)... the first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... the one or more second financial account names (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330)... the first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... the one or more second financial account names (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330)... the first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... the first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... the one or more second financial account names (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330)... the first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... the one or more second financial account names (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330)... the first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... the one or more second financial account name (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330)...
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to operate upon the specific data taught by Ghannam.  The proposed combination would yield the predictable results of providing a consistent set of structures across unrelated tools (Minium, ¶4) while providing a single place to maintain common data structures (Minium, ¶10) specifically for financial data (Ghannam, ¶9, ¶10), providing a UI preview function enabling users to easily change filenames (Matsuki, ¶2) of financial data (Ghannam, ¶9, ¶10), and providing the capability to relate the file names for financial data (Ghannam, ¶9, ¶10) across distinct format and naming conventions (Bauer, Column 1, lines 35-10, Column 2, lines 9-17).

With regard to claim 7, Minium teaches A system for consolidating data from a plurality of source …accounts (Minium, ¶37 “software component(s) 120 are commonly classified for use between and amongst a plurality of federated components”) having differing account names (Minium, ¶39 “they wish to allow users to change the names of various work items”), comprising: 
	a memory to store data (Minium, ¶101 “The system memory 1816”) associated with the plurality of source …accounts as the received software artifact (Minium, ¶36 “Software components (s) 120 can be any type of classifiable software artifact or persisted data work keeping tabs on (e.g., file, object, image…).  Upon receipt of one or more software components(s) 120, the classification component generates and/or places software components(s) 120 into one or more structural component(s) 130”); and 
a processor in communication with the memory (Minium, ¶99 “The system bus 1818 couples system components including, but not limited to, the system memory 1816 to the processing unit 1814”), the processor configured to: 
	receive a plurality of …files as receipt of one or more files (Minium, ¶36 “Software components (s) 120 can be any type of classifiable software artifact or persisted data work keeping tabs on (e.g., file, object, image…).  Upon receipt of one or more software components(s) 120, the classification component generates and/or places software components(s) 120 into one or more structural component(s)130”) from a plurality of disparate locations (Minium, ¶37 “amongst a plurality of federated components”; ¶39 “maintain any hierarchical data that is common across a plurality of services and tools”; ¶98 “distributed computing environments”), at least a portion of the plurality of …files characterized by one or more differing naming … associated (Minium, ¶36 “Such classification can be based on a file name”) with an account type as the structural component 130 (Minium, ¶36 “Classification component 110 can classify software component(s) 120 into structural component(s) 130 utilizing one or more combination of distinct mechanisms or methodologies”), a first …file of the plurality of …files as a first component of the received components (Minium, ¶36 “Software components (s) 120 can be any type of classifiable software artifact or persisted data work keeping tabs on (e.g., file, object, image…).  Upon receipt of one or more software components(s) 120, the classification component generates and/or places software components(s) 120 into one or more structural component(s)130”) comprising a first …account as a software artifact (Minium, ¶36 “Software component(s) 120 can be any type of classifiable software artifact or persistent data work keeping tabs on (e.g., file, object, image…)”) having a first …account name (Minium, ¶36 “Such classification can be based on a file name”); 
	analyze the first …account name (Minium, ¶36 “Such classification can be based on a file name”),… the analysis resulting in determination of one or more second …account names as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”) for which the first …account name may be mapped as the identification of the common structural component (Minium, ¶37 “software component(s) 120 are commonly classified”), … the first …account name differing from the one or more second …account names (Minium, ¶39 “they wish to allow users to change the names of various work items”); 
	map as the classifying (Minium, ¶37 “software component(s) 120 are commonly classified”) the one or more second …account names as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”) … to the first …account name as the name of the file being classified (Minium, ¶36 “Such classification can be based on a file name”) …; 
	… the one or more second …account names as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”) determined by the analysis (Minium, ¶36 “Such classification can be based on a file name”) in an area of a display (Minium, ¶8 “a graphical user interface and associated APIs (Application Programming Interfaces) can be employed”); and 
	store the mapping (Minium, ¶6 “mechanisms for storing and retrieving classifying structures”) of the first …account name (Minium, ¶36 “Such classification can be based on a file name”) to the one of the one or more second …account as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”) names in the memory (Minium, ¶101 “The system memory 1816”), the storage of the mapping facilitating future consolidation of data (Minium, ¶37 “software component(s) 120 are commonly classified for use between and amongst a plurality of federated components”) …
	Minium does not explicitly teach the plurality of files characterized by one or more differing naming conventions … the first account name having a non-standardized naming convention … the one or more second account names having a standardized naming convention … map the one or more second account names having the standardized naming convention to the first account name having the non-standardized naming convention; storage of the mapping facilitating future consolidation of data having the one or more differing naming conventions.
Bauer teaches the plurality of files characterized by one or more differing naming conventions (Bauer, Column 13, lines 24-25 “Obviously if the computed file names were already stored as altnamel 831, 833, and 835 in entries 801, 803, and 805, respectively, of directory 800, the server could merely output this list of file names directly to the client”) the first account name having a non-standardized naming convention (Bauer, Column 13, lines 15-21 “the server could generate a computed alternative name equivalent of the UNIX file names 811, 813, and 815.  For example, using the previously-specified algorithm “eliminate spaces, then take first 11 characters in DOS 8.3 form” would produce the DOS file names ‘resume’, ‘meetinga.gen’ and ‘childhoo.dad’”; Figure 8 see “Altnames” 821, 823, 825; ¶Column 13, lines 10-11 “the DOS alternative names shown in entries 821, 823, and 825 which are associated with the UNIX file names 811, 813, and 815”) … the one or more second account names having a standardized naming convention (Bauer, Column 13 lines 1-3 “UNIX files which are named ‘resume’, ‘meeting agenda’ and ‘childhood adventures’”; Figure 8, 811 “Standard Filename = Resume”, 813 “Standard Filename – Meeting agenda”), 815 “Standard Filename – Childhood adventures”) … map Column 13, lines 10-11 “the DOS alternative names shown in entries 821, 823, and 825 which are associated with the UNIX file names 811, 813, and 815”) the one or more second account names having the standardized naming convention (Bauer, Column 13 lines 1-3 “UNIX files which are named ‘resume’, ‘meeting agenda’ and ‘childhood adventures’”; Figure 8, 811 “Standard Filename = Resume”, 813 “Standard Filename – Meeting agenda”), 815 “Standard Filename – Childhood adventures”) to the first account name having the non-standardized naming convention (Bauer, Column 13, lines 15-21 “the server could generate a computed alternative name equivalent of the UNIX file names 811, 813, and 815.  For example, using the previously-specified algorithm “eliminate spaces, then take first 11 characters in DOS 8.3 form” would produce the DOS file names ‘resume’, ‘meetinga.gen’ and ‘childhoo.dad’”; Figure 8 see “Altnames” 821, 823, 825); storage of the mapping facilitating future consolidation of data having the one or more differing naming conventions (Bauer, Column 13, lines 24-25 “Obviously if the computed file names were already stored as altnamel 831, 833, and 835 in entries 801, 803, and 805, respectively, of directory 800, the server could merely output this list of file names directly to the client”).
It would have been obvious to one of ordinary skill in the relevant subject matter, at the time the invention was made to have made use of the file name conversion techniques taught by Bauer to provide a common naming structure to files classified into a common classification.  This would provide the integrated experience over the federated suit of tools (Minium, ¶7) by providing client uses with a single valid file name per file (Bauer, Column 2, lines 14) while meeting the file name constraints applied by different operating systems (Bauer, Column 1, lines 14-34).
	Minium does not explicitly teach cause display of the one or more second account names.  Matsuki teaches cause display (Matsuki, ¶36 “displays a GUI used to specify a file to be renamed… the file management apparatus according to this embodiment has a preview function of displaying a list of original filenames and new filenames”) of the one or more second account names as the new file names (Id) determined by the analysis (Matsuki, ¶45 “the CPU generates a new filename on the basis of rules set by a filename setting menu”) in an area of a display (Matsuki, Figure 3, 306; ¶45 “displays the new filename on a new filename list display window”).
It would have been obvious to one of ordinary skill in the relevant subject matter, at the time the invention was made to have implemented the name mapping techniques (i.e. the standard file name association to the alternative names for a specific file as taught by Bauer) within the proposed combination using the preview functions taught by Matsuki as it provides an easy way for users to confirm the change results of filenames (Matsuki, ¶2).  Note that within the proposed combination the “rules used to set the file name” are envisioned to include the classification techniques taught by Minium modified as discussed above using the format conversion techniques taught by Bauer.  The proposed device employs the GUI taught by Matsuki to present, and allow the user to confirm, the automatically generated common name assignment.
Minimum does not explicitly teach a plurality of source financial accounts ... a plurality of source financial accounts ... a plurality of financial files... a first financial file... the plurality of financial files... a first financial account... first financial account name... the first financial account name, the first financial account name... one or more second financial account names... the first financial account name... one or more second financial account names... the first financial account name... one or more second financial account names... first financial account name... the one or more second finaical acocunt names... the one or more second finaicail acocunt names... the first financial acocunt name... the one or more second financial account names... the first financial account name... the one or more second financial account names.  To be clear, the proposed combination teaches a plurality of source accounts ... account names... a plurality of files... a first file... first account... a first account name... one or more second account names as mapped above.  The proposed combination does not explicitly state that this data is in relation to financial data, or that the systems disclosed are to be used with financial data.
	Based on careful review of Applicants Specification, the claimed plurality of source financial accounts, financial account names, plurality of financial files, first financial file, first financial account, first financial account name, one or more second financial account names (i.e. the use of financial data) appear to be mere arrangements of data that are stored so as to be read or outputted by the device without creating any functional interrelationship.  The functional relationship between the data elements and the device remains the same regardless of if the data element is financial or not.  The recitation of the data being “financial” data has been fully considered, and has been understood to be non-functional descriptive material.  The nature of data does not transform the claimed system, method, or apparatus above what any other type of data would produce.  See MPEP 2106.01.  While the patentable scope of the above limitations has been understood to cover any plurality of source accounts, account names, plurality of files, first file, first account, first account name, and one or more second account names, prior art has nevertheless been applied for the purposes of compact prosecution. 
Ghannam teaches a plurality of source financial accounts (Ghannam, ¶14, ¶9, ¶35, ¶51) ... a plurality of source financial accounts (Id)... a plurality of financial files (Ghannam, ¶9, ¶10, ¶44)... a first financial file as specific data (Ghannam, ¶14, ¶9, ¶10, ¶44)... the plurality of financial files (Ghannam, ¶9, ¶10, ¶44)... a first financial account as specific data(Ghannam, ¶9, ¶10, ¶35, ¶51)... first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... the first financial account name (Id), the first financial account name (Id)... one or more second financial account names (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330)... the first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... one or more second financial account names (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330)... the first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... one or more second financial account names (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330)... first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... the one or more second financial account names (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330)... the one or more second financial account names (Id)... the first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... the one or more second financial account names (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330)... the first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... the one or more second financial account names (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to operate upon the specific data taught by Ghannam.  The proposed combination would yield the predictable results of providing a consistent set of structures across unrelated tools (Minium, ¶4) while providing a single place to maintain common data structures (Minium, ¶10) specifically for financial data (Ghannam, ¶9, ¶10), providing a UI preview function enabling users to easily change filenames (Matsuki, ¶2) of financial data (Ghannam, ¶9, ¶10), and providing the capability to relate the file names for financial data (Ghannam, ¶9, ¶10) across distinct format and naming conventions (Bauer, Column 1, lines 35-10, Column 2, lines 9-17).


With regard to claim 14, Minium teaches A non-transitory computer readable apparatus comprising a plurality of instructions that, when executed by a processor (Minium, ¶98 “computer–executable instructions of a computer program that runs on a computer”) is configured to: 
	receive a plurality of …files as receipt of one or more files (Minium, ¶36 “Software components (s) 120 can be any type of classifiable software artifact or persisted data work keeping tabs on (e.g., file, object, image…).  Upon receipt of one or more software components(s) 120, the classification component generates and/or places software components(s) 120 into one or more structural component(s)130”) from a plurality of disparate locations (Minium, ¶37 “amongst a plurality of federated components”; ¶39 “maintain any hierarchical data that is common across a plurality of services and tools”; ¶98 “distributed computing environments”), at least a portion of the plurality of …files characterized by one or more differing naming … associated (Minium, ¶36 “Such classification can be based on a file name”) with an account type as the structural component 130 (Minium, ¶36 “Classification component 110 can classify software component(s) 120 into structural component(s) 130 utilizing one or more combination of distinct mechanisms or methodologies”), a first …file of the plurality of …files as a first component of the received components (Minium, ¶36 “Software components (s) 120 can be any type of classifiable software artifact or persisted data work keeping tabs on (e.g., file, object, image…).  Upon receipt of one or more software components(s) 120, the classification component generates and/or places software components(s) 120 into one or more structural component(s)130”) comprising a first …account as a software artifact (Minium, ¶36 “Software component(s) 120 can be any type of classifiable software artifact or persistent data work keeping tabs on (e.g., file, object, image…)”) having a first …account name (Minium, ¶36 “Such classification can be based on a file name”); 
	analyze the first …account name (Minium, ¶36 “Such classification can be based on a file name”), … the analysis resulting in determination of one or more second …account names as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”) for which the first account …name may be mapped as the identification of the common structural component (Minium, ¶37 “software component(s) 120 are commonly classified”), … the first …account name differing from the one or more second …account names (Minium, ¶39 “they wish to allow users to change the names of various work items”); 
	map as the classifying (Minium, ¶37 “software component(s) 120 are commonly classified”) the one or more second …account names as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”) … to the first …account name as the name of the file being classified (Minium, ¶36 “Such classification can be based on a file name”) …; 
	cause display of the one or more second …account names as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”) determined by the analysis (Minium, ¶36 “Such classification can be based on a file name”) in an area of a display (Minium, ¶8 “a graphical user interface and associated APIs (Application Programming Interfaces) can be employed”); and 
	store the mapping (Minium, ¶6 “mechanisms for storing and retrieving classifying structures”) of the first …account name (Minium, ¶36 “Such classification can be based on a file name”) to the one of the one or more second …account as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”) names in the memory (Minium, ¶101 “The system memory 1816”), the storage of the mapping facilitating future consolidation of data (Minium, ¶37 “software component(s) 120 are commonly classified for use between and amongst a plurality of federated components”)…
	Minium does not explicitly teach the plurality of files characterized by one or more differing naming conventions … the first account name having a non-standardized naming convention … the one or more second account names having a standardized naming convention … map the one or more second account names having the standardized naming convention to the first account name having the non-standardized naming convention; storage of the mapping facilitating future consolidation of data having the one or more differing naming conventions.
Bauer teaches the plurality of files characterized by one or more differing naming conventions (Bauer, Column 13, lines 24-25 “Obviously if the computed file names were already stored as altnamel 831, 833, and 835 in entries 801, 803, and 805, respectively, of directory 800, the server could merely output this list of file names directly to the client”) the first account name having a non-standardized naming convention (Bauer, Column 13, lines 15-21 “the server could generate a computed alternative name equivalent of the UNIX file names 811, 813, and 815.  For example, using the previously-specified algorithm “eliminate spaces, then take first 11 characters in DOS 8.3 form” would produce the DOS file names ‘resume’, ‘meetinga.gen’ and ‘childhoo.dad’”; Figure 8 see “Altnames” 821, 823, 825; ¶Column 13, lines 10-11 “the DOS alternative names shown in entries 821, 823, and 825 which are associated with the UNIX file names 811, 813, and 815”) … the one or more second account names having a standardized naming convention (Bauer, Column 13 lines 1-3 “UNIX files which are named ‘resume’, ‘meeting agenda’ and ‘childhood adventures’”; Figure 8, 811 “Standard Filename = Resume”, 813 “Standard Filename – Meeting agenda”), 815 “Standard Filename – Childhood adventures”) … map Column 13, lines 10-11 “the DOS alternative names shown in entries 821, 823, and 825 which are associated with the UNIX file names 811, 813, and 815”) the one or more second account names having the standardized naming convention (Bauer, Column 13 lines 1-3 “UNIX files which are named ‘resume’, ‘meeting agenda’ and ‘childhood adventures’”; Figure 8, 811 “Standard Filename = Resume”, 813 “Standard Filename – Meeting agenda”), 815 “Standard Filename – Childhood adventures”) to the first account name having the non-standardized naming convention (Bauer, Column 13, lines 15-21 “the server could generate a computed alternative name equivalent of the UNIX file names 811, 813, and 815.  For example, using the previously-specified algorithm “eliminate spaces, then take first 11 characters in DOS 8.3 form” would produce the DOS file names ‘resume’, ‘meetinga.gen’ and ‘childhoo.dad’”; Figure 8 see “Altnames” 821, 823, 825); storage of the mapping facilitating future consolidation of data having the one or more differing naming conventions (Bauer, Column 13, lines 24-25 “Obviously if the computed file names were already stored as altnamel 831, 833, and 835 in entries 801, 803, and 805, respectively, of directory 800, the server could merely output this list of file names directly to the client”).
It would have been obvious to one of ordinary skill in the relevant subject matter, at the time the invention was made to have made use of the file name conversion techniques taught by Bauer to provide a common naming structure to files classified into a common classification.  This would provide the integrated experience over the federated suit of tools (Minium, ¶7) by providing client uses with a single valid file name per file (Bauer, Column 2, lines 14) while meeting the file name constraints applied by different operating systems (Bauer, Column 1, lines 14-34).
	Minium does not explicitly teach cause display of the one or more second account names.  Matsuki teaches cause display (Matsuki, ¶36 “displays a GUI used to specify a file to be renamed… the file management apparatus according to this embodiment has a preview function of displaying a list of original filenames and new filenames”) of the one or more second account names as the new file names (Id) determined by the analysis (Matsuki, ¶45 “the CPU generates a new filename on the basis of rules set by a filename setting menu”) in an area of a display (Matsuki, Figure 3, 306; ¶45 “displays the new filename on a new filename list display window”).
It would have been obvious to one of ordinary skill in the relevant subject matter, at the time the invention was made to have implemented the name mapping techniques (i.e. the standard file name association to the alternative names for a specific file as taught by Bauer) within the proposed combination using the preview functions taught by Matsuki as it provides an easy way for users to confirm the change results of filenames (Matsuki, ¶2).  Note that within the proposed combination the “rules used to set the file name” are envisioned to include the classification techniques taught by Minium modified as discussed above using the format conversion techniques taught by Bauer.  The proposed device employs the GUI taught by Matsuki to present, and allow the user to confirm, the automatically generated common name assignment.
Minimum does not explicitly teach ... a plurality of financial files... the plurality of financial files... a first financial file...  first financial account... first financial account name... the first financial account name, the first financial account name... one or more second financial account names... the first financial account name... one or more second financial account names... the first financial account name... one or more second financial account names... the one or more second financial acocunt names...the first financial acocunt name... the one or more second financial account names... the first financial account name... the one or more second financial account names.  To be clear, the proposed combination teaches a plurality of source accounts ... account names... a plurality of files... a first file... first account... a first account name... one or more second account names as mapped above.  The proposed combination does not explicitly state that this data is in relation to financial data, or that the systems disclosed are to be used with financial data.
	Based on careful review of Applicants Specification, the claimed plurality of source financial accounts, financial account names, plurality of financial files, first financial file, first financial account, first financial account name, one or more second financial account names (i.e. the use of financial data) appear to be mere arrangements of data that are stored so as to be read or outputted by the device without creating any functional interrelationship.  The functional relationship between the data elements and the device remains the same regardless of if the data element is financial or not.  The recitation of the data being “financial” data has been fully considered, and has been understood to be non-functional descriptive material.  The nature of data does not transform the claimed system, method, or apparatus above what any other type of data would produce.  See MPEP 2106.01.  While the patentable scope of the above limitations has been understood to cover any plurality of source accounts, account names, plurality of files, first file, first account, first account name, and one or more second account names, prior art has nevertheless been applied for the purposes of compact prosecution. 
Ghannam teaches a plurality of financial files (Ghannam, ¶9, ¶10, ¶44) ... the plurality of financial files (Id)... a first financial file as specific data (Ghannam, ¶14, ¶9, ¶10, ¶44) ...  first financial account as specific data(Ghannam, ¶9, ¶10, ¶35, ¶51)... first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... the first financial account name (Id), the first financial account name (Id)... one or more second financial account names (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330)... the first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... one or more second financial account names (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330)... the first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... one or more second financial account names (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330)... the one or more second finaical acocunt names (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330)...the first financial acocunt name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... the one or more second financial account names (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330)... the first financial account name (Ghannam, ¶9, ¶10, ¶35, ¶51, ¶330)... the one or more second financial account names (Ghannam, ¶14, ¶9, ¶10, ¶35, ¶51, ¶330).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to operate upon the specific data taught by Ghannam.  The proposed combination would yield the predictable results of providing a consistent set of structures across unrelated tools (Minium, ¶4) while providing a single place to maintain common data structures (Minium, ¶10) specifically for financial data (Ghannam, ¶9, ¶10), providing a UI preview function enabling users to easily change filenames (Matsuki, ¶2) of financial data (Ghannam, ¶9, ¶10), and providing the capability to relate the file names for financial data (Ghannam, ¶9, ¶10) across distinct format and naming conventions (Bauer, Column 1, lines 35-10, Column 2, lines 9-17).


With regard to claims 2, 8, and 15 the proposed combination further teaches wherein the analysis, by the processor, comprises application of a Bayesian filter (Minium, ¶37 “Bayesian network”) to the first financial (Ghannam, ¶9, ¶10) account name (Minium, ¶36 “Such classification can be based on a file name”) in order to determine the one or more second financial (Ghannam, ¶9, ¶10) account names as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”).

With regard to claims 3, 9, and 16 the proposed combination further teaches wherein the application of the Bayesian filter (Minium, ¶37 “Bayesian network”) comprises excluding financial (Ghannam, ¶9, ¶10) account names as all the names of all the classes that the file name is not classified as (Minium, ¶36 “software component(s) can be classified automatically or semi-automatically utilizing a rule based expert system or other artificial intelligence technologies including but not limited to neural and Bayesian networks, and the like.  Such classification can be based on file name”) from the one or more second financial (Ghannam, ¶9, ¶10) account names as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”).

With regard to claims 4, 10, 17 the proposed combination further teaches wherein the analysis, by the processor, comprises determination of an account type for the first financial (Ghannam, ¶9, ¶10) account name (Minium, ¶36 “Such classification can be based on a file name”) and the determination of the one or more second financial (Ghannam, ¶9, ¶10) account names as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”) comprises determination that the one or more second financial (Ghannam, ¶9, ¶10) account names as the common name of the class attribute (Minium, Id) are associated as the identification of the common structural component (Minium, ¶37 “software component(s) 120 are commonly classified”) with the determined account type of the first financial (Ghannam, ¶9, ¶10) account name (Minium, ¶36 “Such classification can be based on a file name”).

Claims 5-6, 11-13, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minium in view of Bauer, Matsuki, Ghannam, and Rothstein [2009/0037356].

With regard to claims 5, 11, 18 the proposed combination further teaches wherein the analysis, by the processor, comprises comparing the first financial (Ghannam, ¶9, ¶10) account name (Minium, ¶36 “Such classification can be based on a file name”) to … associated with the account type (Minium, ¶36 “Such classification can be based on a file name”), in order to determine the one or more second financial (Ghannam, ¶9, ¶10) account names as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”).
Minium does not explicitly teach the Bayesian filter comparing the first account name to a listing of keywords, the listing of keywords being associated with the account type.  Rothstein teaches a Bayesian filter (Rothstein, ¶63 “three alternative configurations of a Bayesian filter algorithm”) that operates by comparing the first financial account name as the sales leads (Rothstein, ¶63 “the Bayesian filter observes past and present source files, in this case sales leads”) to a listing of keywords a seeded class of keywords (Rothstein, ¶63 “the Bayesian filter generates a single seeded class of keywords”; ¶64 “more than one seeded class of keywords may be generated for use”), the listing of keywords being associated with the account type (Rothstein, ¶63 “where words in the class correlate to different values of the unified industry code”).
It would have been obvious to one of ordinary skill in the relevant subject matter, at the time the invention was made to have implemented the Bayesian classification tool taught by Minium (¶36) using any of the configurations of Bayesian filtering algorithms taught by Rothstein (¶63) as it yields the predictable results of providing a known means of implementing a Bayesian classification tool.  Within the proposed combination the filename (Minium, ¶36 “such classification can be based on a file name”) can be used to generate the seeded class of keywords (Rothstein, ¶63 and ¶64) associated with the output classification (Minium, ¶37 “software component(s) 120 are commonly classified”; Rothstein, ¶63 “the unified industry code”).

With regard to claims 6, 12, 19 the proposed combination further teaches wherein, when the first financial (Ghannam, ¶9, ¶10) account name is changed subsequent to the storage (Minium, ¶39 “they wish to allow users to change the names of various work items”), the changed first financial (Ghannam, ¶9, ¶10) account name remains mapped to the one of the one or more second financial (Ghannam, ¶9, ¶10) account names (¶Minium, ¶38 “Providing a common structure enables software component classification in a single place.  However, not only do multiple artifacts share the same hierarchy…”).

With regard to claims 13 and 20 the proposed combination further teaches wherein the map as classifying the software components, such as by their standard filename, i.e. the UNIX file names (Minium, ¶37 “software component(s) 120 are commonly classified”; Bauer, Column 13, lines 10-11 “the DOS alternative names shown in entries 821, 823, and 825 which are associated with the UNIX file names 811, 813, and 815”) the one or more second financial (Ghannam, ¶9, ¶10) account names as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”) having the standardized naming convention (Bauer, Column 13 lines 1-3 “UNIX files which are named ‘resume’, ‘meeting agenda’ and ‘childhood adventures’”; Figure 8, 811 “Standard Filename = Resume”, 813 “Standard Filename – Meeting agenda”), 815 “Standard Filename – Childhood adventures”) to the first financial (Ghannam, ¶9, ¶10) account name as the name of the file being classified (Minium, ¶36 “Such classification can be based on a file name”) having the non-standardized naming convention (Bauer, Column 13, lines 15-21 “the server could generate a computed alternative name equivalent of the UNIX file names 811, 813, and 815.  For example, using the previously-specified algorithm “eliminate spaces, then take first 11 characters in DOS 8.3 form” would produce the DOS file names ‘resume’, ‘meetinga.gen’ and ‘childhoo.dad’”; Figure 8 see “Altnames” 821, 823, 825; ¶Column 13, lines 10-11 “the DOS alternative names shown in entries 821, 823, and 825 which are associated with the UNIX file names 811, 813, and 815”) further comprises: 
	a causation of display (Matsuki, ¶36 “displays a GUI used to specify a file to be renamed… the file management apparatus according to this embodiment has a preview function of displaying a list of original filenames and new filenames”) of the first financial (Ghannam, ¶9, ¶10) account name as the original filename (Matsuki, Figure 3, 305 see ORG_00#.jpg; ¶44 “the CPU 101 adds the filename of the selected file to an original filename list display window 305”) in a first area as the original filename display window 305 (Id) of the display as the GUI (Figure 3, ¶36); 
	a causation of display (Matsuki, ¶36 “displays a GUI used to specify a file to be renamed… the file management apparatus according to this embodiment has a preview function of displaying a list of original filenames and new filenames”) of the one or more second financial (Ghannam, ¶9, ¶10) account names as the new filename (Id) determined by the analysis as the rules used to generate the new name which may be based on the combination of the classification techniques to form mappings between naming conventions (Matsuki, ¶45 “the CPU generates a new filename on the basis of rules set by a filename setting menu”; Minium, ¶36 “Such classification can be based on a file name”; Bauer, Column 13, lines 15-21 “the server could generate a computed alternative name equivalent of the UNIX file names 811, 813, and 815.  For example, using the previously-specified algorithm “eliminate spaces, then take first 11 characters in DOS 8.3 form” would produce the DOS file names ‘resume’, ‘meetinga.gen’ and ‘childhoo.dad’”; Figure 8 see “Altnames” 821, 823, 825; ¶Column 13, lines 10-11 “the DOS alternative names shown in entries 821, 823, and 825 which are associated with the UNIX file names 811, 813, and 815”) in a second area as the New filename display window 306 (Matsuki, Figure 3, 306; ¶45 “displays the new filename on a new filename list display window 306”) of the display as the GUI (Figure 3, ¶36), the second area being different from the first area as area 305 and 306 are distinct areas in the GUI (Matsuki, Figure 3, see 305 and 306); and 
	receive a selection from a user via the display (Matsuki, ¶70 “Upon depression of an execution button 307 on the rename setting window, the file management apparatus executes renaming processing”), the selection indicating the map as the generating and storage of the classifying structure (Minium, ¶37 “software component(s) 120 are commonly classified”; ¶6 “mechanisms for storing and retrieving classifying structures”) of the first financial (Ghannam, ¶9, ¶10) account name (Minium, ¶36 “Such classification can be based on a file name”) to the one or more financial (Ghannam, ¶9, ¶10) second account names as the common name of the class attribute (Minium, ¶58 “Name: string The name of the node type should be unique”).

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

With regard to claims 1, 7, and 14, applicant argues that the prior art does not teach an “account name”.  Specifically, applicant states that a file name is not necessarily equivalent to an account name.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The distinction applicant sees between the claimed “account name” and the prior art’s recitation of a “file name” is unclear.  One of ordinary skill in the art would recognize an account name and a file name as being substantially equivalent within the context of the claimed subject matter.  It is suggested that the claims be amended to clarify scope of the claimed “account name”.
Based on the above reasoning the applied art reads on the claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156